Title: From George Washington to Thomas Wharton, Jr., 26 April 1778
From: Washington, George
To: Wharton, Thomas Jr.



Sir.
Head Quarters [Valley Forge] 26th April 1778.

The season for action is advancing very fast, and it is highly necessary for me, in forming plans either offensive or defensive, to know with certainty what succours, I may look for from the country in any emergency. With this view I am to request you will be pleased to let me know as speedily as possible, what number of well armed Militia, your State could afford if called upon, and what time of service they might be engaged for—I am particular as to their being armed, because they cannot be supplied with arms from the continental Stores.
It is of very great importance that your estimate should be well considered, that the experiment may not disappoint any expectations or projects, which may be formed in consequence. I have the honor to be with great respect. Sir Your most obedt Servt

Go: Washington


Be so good also, to let me know in how short a time, after requisitn is made, they could be drawn into the field.

